Tilson, Judge:
The question involved in the appeals listed in schedule A, hereto attached and made a part-hereof, is whether or not the amount of a so-called British purchase tax should be included as a part of the dutiable value of the merchandise.
The record establishes that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the established facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.